Citation Nr: 0114618	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  01-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from November 1992 to 
November 1994. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO), that denied the above claim.  

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain any additional service medical 
records.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

The veteran states that an in-service doctor told him during 
pre-operative treatment for repair of a left inguinal hernia 
in May 1994 that he also had a right inguinal hernia, and 
that this should be documented in the pre-operative records.  
Examination of the right inguinal region conducted in June 
1994 did not reveal a right inguinal hernia but did 
demonstrate a slightly enlarged ring.  However, the service 
medical records do not contain any clinical reports from the 
May 1994 surgery.  These records should be requested on 
remand.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  

After service in March 1999, the veteran reported to a VA 
examiner that he had been suffering from a right inguinal 
hernia for the previous five years, although a VA examination 
of the right inguinal area conducted in January 1995 was 
normal. VA clinical records reflect that the veteran 
underwent a right inguinal hernioplasty in April 1999.  He 
was afforded a VA examination in August 1999, but the 
examiner did not provide an opinion concerning the date of 
onset or etiology of the right inguinal hernia.  

To ensure that the duty to assist the veteran has been 
fulfilled, he should be afforded an additional VA examination 
in order to obtain an opinion as to whether it is at least as 
likely as not that his right inguinal hernia had its onset 
during active service or is related to any in-service disease 
or injury.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claim and of what part of 
such evidence the VA will attempt to 
obtain on his behalf.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for a right inguinal hernia 
since his separation from service to 
the present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
a right inguinal hernia since his 
separation from service to the 
present, and the approximate dates 
of such treatment.

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the 
claims file.  The RO should also obtain 
any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

3.  The RO should contact the National 
Personnel Records Center and any other 
indicated agency and request copies of the 
veteran's complete service medical records, 
to include all clinical records, any reports 
of hospitalization, and all operative reports 
for treatment for a hernia in 1994.  If no 
additional records are available, this should 
be documented.

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(2)). 

5.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, the RO should schedule the 
veteran for an appropriate VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's right inguinal hernia 
had its onset during active service or 
is related to any in-service disease or 
injury, including the finding of a 
slightly enlarged ring in 1994.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the physician for correction. 
38 C.F.R. § 4.2 (2000); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If further action is 
required, undertake it before further 
adjudication of the claim.

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He 
is further advised that he should assist 
the RO in the development of his claim, 
and that failure to cooperate or to 
report for any requested examination 
without good 
cause may result in an adverse decision.  
See 38 C.F.R. §§ 3.158, 3.655 (2000); 
Wood v. Derwinski, 1 Vet. App. 191, 193 
(1991).

9.  The RO should then readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In adjudicating 
the claim the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. §5107).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

10.  Then, if the decision with respect 
to the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. The purposes of 
this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


